Exhibit 23.2 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the use in this Post-Effective Amendment No. 1 to Registration Statement on Form S-1 of our report dated February 8, 2006, except for the twelfth paragraph of Note 2, as to which the date is April 27, 2010, relating to the financial statements of GeoVax, Inc. appearing in the Prospectus which is a part of the Registration Statement. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. /S/ TRIPP, CHAFIN & COMPANY, LLC Marietta, Georgia March 18, 2013
